Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 11, 2019

The Court of Appeals hereby passes the following order:

A19D0348. REGINALD CARSWELL v. THE STATE.

      On February 9, 2019, Reginald Carswell filed a pro se “Notice of Appeal” in
this Court, seeking to appeal his judgment of conviction and sentence. We docketed
the filing as an application for discretionary appeal. Pursuant to OCGA § 5-6-34 (a)
(1), a defendant has a right to directly appeal a “final judgment, that is to say, where
the case is no longer pending in the court below.” Keller v. State, 275 Ga. 680, 680
(571 SE2d 806) (2002) (punctuation omitted). Ordinarily, we will grant a timely
application for discretionary appeal if the lower court’s order is subject to direct
appeal. See OCGA § 5-6-35 (j).
      Although Carswell included a copy of a single page from his judgment of
conviction, he did not include a stamped “filed” copy of the entire order.1 Without the
stamped “filed” copy of the order, this Court cannot ascertain if the application was
filed within 30 days, which is a jurisdictional requirement. See OCGA § 5-6-35 (d);
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Consequently, on
February 19, 2019, this Court ordered Carswell to supplement his application within
ten days with a stamped “filed” copy of the order to be appealed. This Court
cautioned Carswell that failure to comply with this directive would result in dismissal
of the application. Carswell has not submitted a stamped “filed” copy of the order,
and more than ten days have passed since the February 19, 2019 order.


      1
        Although the single page Carswell included with the application does not
contain a stamped “filed” date, it was signed by the trial judge on June 19, 2018.
Based on that date, the application is untimely.
    Accordingly, Carswell’s application for discretionary appeal is hereby
DISMISSED.



                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  03/11/2019
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.